Citation Nr: 0203028	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  97-27 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for discogenic disease, 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had two periods of active duty: July 1968 to 
February 1970 and September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Phoenix, Arizona.

In a February 2002 statement, the veteran's representative 
raised a claim for service connection for a thoracic spine 
disorder.  That matter, which has not yet been addressed by 
the RO, is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence submitted in support of the claim for 
service connection for discogenic disease, lumbar spine 
establishes a nexus between current discogenic disease, 
lumbar spine and service.


CONCLUSION OF LAW

Discogenic disease, lumbar spine was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that his current back disorder stems 
from his combat service in Vietnam.  Specifically, he recalls 
that on one occasion his unit came under heavy enemy attack.  
The veteran jumped into a foxhole for cover and several 
soldiers jumped in after him, landing on his back.  The 
veteran also indicates that his back was injured by 
continuously carrying his rucksack.  The Board notes 
initially that service records verify that the veteran is the 
recipient of a Vietnam Service Medal with a Combat Action 
Ribbon and his specialty was rifleman.  In light of the 
veteran's contentions, and his clear status as a combat 
veteran, 38 U.S.C.A. § 1154(b) must be considered in the 
adjudication of his claim.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2001).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

Service medical records disclose the veteran underwent a 
physical examination in June 1968 for entry into the Marines.  
The report indicates no pertinent defects or diagnoses.  The 
veteran underwent a separation physical examination in 
February 1970, which revealed no defects or diagnoses on 
clinical evaluation.  The veteran reported in the 
accompanying medical history, however, that he had worn a 
brace or back support and he had recurrent back pain.  
Service medical records are otherwise negative for complaint 
of back injury.

Post-service records reveal that the veteran sought treatment 
for low back pain from a Doctor of Chiropractic beginning in 
November 1984 and continuing through August 1989.  X-rays 
were taken of the lateral lumbar, anterior-posterior full 
spine, and the lateral full spine.  These X-rays were 
interpreted to show moderate narrowing of the lumbosacral 
disc space, but were otherwise normal.  The diagnosis in 
November 1984 was weak ligament.  The diagnoses in September 
1985 were "v/s of L/S" [lumbosacral spine], sprain/strain 
of L/S, radiculopathy of L/S (possible disc).   These 
treatment records disclose that the veteran consistently and 
spontaneously gave a medical history dating his problem to a 
back injury in Vietnam and he placed the date of onset of 
symptoms in 1968.

The veteran repeatedly sought treatment for low back pain at 
a VA medical center between May 1995 and February 1996.  When 
the veteran sought treatment in May 1995, X-rays were taken 
of the lumbar spine.  The X-rays were interpreted to show 
hypertrophic changes.  The diagnosis was low back pain/low 
back strain.  The veteran underwent a magnetic resonance 
imaging (MRI) in October 1995, which was interpreted to show 
degenerative joint disease in diarthrodial joints L4-5, L5-
S1.  Additionally, the impression read, "the disease in the 
facets is insufficient to modify the margins of the 
intervertebral formina."  The veteran complained of right 
iliac crest pain in December 1995; the provisional diagnosis 
was L2-3, L3-4, L5-S1, mild disc bulging.  The diagnosis in 
February 1996 was disc disease.

The veteran underwent a VA physical examination in June 1995.  
He provided a history of developing low back pain in 1968 
without antecedent injury.  He reported that the pain has 
increased in severity and described it as 8/10, constant, and 
radiating down his right leg.  He disclosed that the pain 
keeps him awake at night and is accentuated by coughing or 
sneezing.  He indicated that low back pain has precluded him 
from doing warehouse work due to his inability to lift.  
After physical examination, the pertinent impression was 
discogenic disease of the lumbar spine.

The veteran testified at a local hearing in December 1997.  
The pertinent testimony is summarized as follows:

The veteran injured his back in Vietnam and has had back 
problems ever since then.  He thought he had a pinched nerve 
or a pulled muscle ligament.  It was not much of a problem at 
first, affecting him only a couple of times a year.  But now 
the pain is a slow, constant pain.  He was under the care of 
a chiropractor for some time.  No one seemed to be able to 
make a diagnosis.  When the condition became really bad, he 
went to the VA to find out exactly what was wrong.  It was 
not until he went to the VA that he had a MRI done.  
(Transcript at pgs. 5, 6, 14, and 15).

II.  Analysis

The Board finds the veteran's contention that he suffered 
back injury as a result of fellow marines jumping into a 
foxhole on top of him to avoid heavy enemy attack is 
consistent with the circumstances, conditions, or hardships 
of combat service.   His contention that he toted a heavy 
rucksack is likewise consistent with the circumstances of his 
combat service.  While the Board finds the statements 
concerning the fact that the veteran carried a heavy rucksack 
credible, even without the application of the statutory 
presumption for combat veterans, the Board respectfully 
points out that even combat veterans only gain an evidentiary 
presumption as to their reports of symptoms perceptible to a 
lay party, such as pain, or events, like an injury.  Status 
as a combat veteran does not equip a lay party, such as the 
claimant, with medical expertise that would allow for an 
evidentiary presumption as to his assertions in matters that 
involve matters requiring medical expertise, such as a 
diagnosis or a medical opinion on causation. 

A review of the service medical records also strongly 
supports the incurrence of an injury in service, in that at 
his separation examination in February 1970 the veteran 
provided a history of recurrent back pain and wearing a brace 
or back support.  No such history was noted at the time of 
entry into service.  With regard to post-service treatment, 
although there was no objective evidence of disc degenerative 
disease until October 1995, the Board notes that the disease 
was revealed by MRI, which had never been performed before 
that time.  As far back as 1984, however, the veteran 
reported a back injury and continuity of symptoms since 
service.  These statements predate his application for 
compensation benefits by over ten years.  The Board concludes 
that without clear evidence to the contrary, the veteran's 
evidentiary assertions as to an injury during combat in 
service and a continuity of symptoms since after that injury 
in service as documented in the medical history on the 
separation examination, must be assumed to be valid under 38 
U.S.C.A. § 1154(b).  Moreover, the statements of medical 
history provided for treatment purposes in the 1980's, long 
before a claim for compensation benefits, that there 
continued to be a continuity of back symptoms since the 
injury during the initial period of service are completely 
credible.  In light of this overwhelming history, and absent 
any indication of any other cause for his current back 
disability, the Board finds the clear weight of the credible 
evidence supports the conclusion that the current back 
disability had its origins in service.  Seeking a further 
medical opinion on this issue would be a pointless exercise 
and waste of scarce adjudicatory resources.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) ("strict adherence [to the 
law] does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case.")  Accordingly, the Board finds that the 
veteran's degenerative disc disease is service connected.


ORDER

Entitlement to service connection for degenerative disc 
disease.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

